Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-15-00652-CR

                            Antonine D. HENDERSON,
                                     Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

            From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR5195W
                   Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED December 16, 2015.


                                          _________________________________
                                          Luz Elena D. Chapa, Justice